Case: 19-30289      Document: 00515584414         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                           September 30, 2020
                                   No. 19-30289                               Lyle W. Cayce
                                                                                   Clerk

   Derrick Dewayne Grant,

                                                            Petitioner—Appellant,

                                       versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                                            Respondent—Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:16-CV-77


   Before Owen, Chief Judge, and Davis and Southwick, Circuit Judges.
   Per Curiam:*
          Derrick Grant was convicted in state court of attempted murder. In
   this habeas suit, he argues that the prosecutor violated his right to remain
   silent by suggesting at trial that his silence at the time of his arrest was
   evidence of guilt. Those facts also lead to a claim of ineffective assistance of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30289      Document: 00515584414          Page: 2    Date Filed: 09/30/2020




                                    No. 19-30289


   trial counsel based on his counsel’s the failure to object to the prosecutor’s
   efforts. The district court denied relief. We AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
          Derrick Grant was convicted of attempted second-degree murder in
   Louisiana state court. State v. Grant, 105 So. 3d 81, 83 (La. Ct. App. 2d Cir.
   2012). Our factual discussion is drawn largely from the Louisiana Court of
   Appeal’s opinion on direct review of Grant’s conviction. In October 2003,
   three men were playing dominoes on the front porch of a house in
   Shreveport, Louisiana. An SUV stopped in front of that house. One person
   remained in the SUV while two others exited the vehicle and began firing
   assault rifles at the house. One of the men on the porch was injured by the
   gunfire.
          Across the street, an off-duty fireman heard the gunfire and observed
   two men outside a tan SUV shooting at a house. When the SUV sped away,
   the fireman called the police and followed the vehicle until officers caught up.
   Officer John Stratton was the first to reach the SUV and took over the chase.
   One or more of those in the SUV fired at Stratton’s car while they sped down
   an interstate highway. Officer Stratton never lost sight of the SUV, which
   eventually stopped in a ditch. The three men in the vehicle then fled through
   a thicket of bamboo and a razor-wire fence, guns in hand.
          Other officers arrived on the scene. A K-9 unit tracked the scent to a
   home where an assault rifle was discovered but no suspects. Then, the
   tracking led officers to a second house where three men – Grant, William
   Hall, and Ira Ross – were found. Officers saw that Grant had a fresh cut on
   his face. Grant gave permission for officers to make a protective sweep of the
   home. Another assault rifle was found under this house.




                                          2
Case: 19-30289      Document: 00515584414          Page: 3    Date Filed: 09/30/2020




                                    No. 19-30289


          During the sweep, officers also discovered muddy clothes in the
   laundry and tennis shoes similarly covered in mud. At this point, officers
   arrested the three men and provided warnings of their constitutional rights,
   including the right to remain silent. The investigation revealed that the SUV
   involved in the shooting had been rented under Grant’s girlfriend’s name.
          Hall and Ross were tried and convicted of attempted second-degree
   murder. After those convictions, Grant’s jury trial was conducted in June
   2006. He testified that he was not the third man involved in the shooting.
   Instead, the by-then-deceased Jackie Sanders committed the crime with Hall
   and Ross. Grant’s testimony on direct examination was that Hall and Ross
   came to the house where Grant lived with his girlfriend and immediately
   asked where Sanders was. Grant testified that he allowed the two men to
   place their muddy clothes in the laundry and provided them with clean ones.
   Grant also stated that when the officers arrived at the home, he was trying to
   be helpful by allowing them to conduct the protective sweep.
          On cross-examination, the prosecutor attempted to cast doubt on
   Grant’s story with the following line of questions:
          Q. And with respect to this Jackie Sanders stuff going on, all
          that, the first time we’re hearing about it is here at your trial,
          right?
          A. Yes, sir.
          Q. Okay. And I believe you said that, “How can you not tell
          the police” — you know, talking about when they’re coming
          in. “How can you not tell them what’s going on” in response
          to one of your questions to [defense counsel]; do you recall
          saying that?
          A. Yes, sir.
          Q. Well, how come you didn’t tell the police about Jackie
          Sanders and all that at the time?




                                          3
Case: 19-30289       Document: 00515584414         Page: 4   Date Filed: 09/30/2020




                                    No. 19-30289


          A. Because I hadn’t actually laid eyes on Jackie Sanders. I
          mean, I wasn’t going to tell the police that, “Hey, you got
          another guy next door.”
          Q. Well, you didn’t tell the police anything, did you?
          A. No, sir. All I told them is that they can search the house.
   These questions, Grant has argued in state and federal court, violated his
   rights because they commented on his silence after being informed that he
   had a right to be silent.
          Grant has also argued that the state committed error in its closing
   arguments. During the rebuttal portion of closing argument, the prosecution
   again attacked Grant’s theory of the case. The prosecutor said:
          Who in the world would be most interested in getting to the
          bottom of it? An innocent man. An innocent man would stand
          before the police and go, “Look, I didn’t have anything to do
          with it. These guys just came in. They just did a murder. I
          don’t want to be involved in this. I don’t want to do anything.
          You know, y’all have arrested me. Y’all have taken me to jail,
          accused me of killing somebody; but I’m going to be quiet about
          it. I’ll tell you what. We’ll come up with this whole defense
          and, you know, use the oldest defense in the world and blame
          it on the dead guy. And I’m going to spring it on the jury the
          day of trial.” That’s just stupid. That’s all that is. And that’s
          exactly what they’ve given you.
   The jury found Grant guilty. The court entered a judgment of conviction and
   sentenced him to life imprisonment as a recidivist.
          Grant appealed. Two of the issues that Grant argued mandated
   reversal of his conviction were (1) whether the prosecutor’s arguments
   violated Grant’s right to remain silent and (2) whether Grant’s trial counsel
   was ineffective in failing to object. The Louisiana Second Circuit Court of
   Appeal held there was no error because the prosecutor’s arguments were




                                         4
Case: 19-30289      Document: 00515584414          Page: 5    Date Filed: 09/30/2020




                                    No. 19-30289


   about Grant’s pre-arrest silence. Grant, 105 So. 3d at 89. That court also
   held that the trial attorney’s representation was neither ineffective nor
   prejudicial to Grant. Id. at 89–90. The Louisiana Supreme Court denied a
   writ of certiorari. State v. Grant, 110 So. 3d 1073 (La. 2013) (mem.).
          Grant then sought a writ of habeas corpus in state district court. He
   presented five grounds for relief that did not include the claims made on
   direct appeal regarding his right to remain silent. He was denied relief in May
   2014. Both the court of appeal in August 2014 and the supreme court in
   January 2016 denied his applications for further review.
          The case we are deciding today started with an application under 28
   U.S.C. § 2254, which Grant filed in the United States District Court for the
   Western District of Louisiana in January 2016. Among the claims were the
   ones presented on direct appeal from his conviction, namely, that the
   prosecutor’s cross-examination and closing argument violated his
   constitutional right to remain silent and that his trial counsel was ineffective
   for not objecting.
          A magistrate judge issued a report and recommendation that
   concluded the Section 2254 application should be denied. The district court
   accepted the magistrate’s recommendations “with the exception of the
   findings regarding the prosecution’s comments on [Grant’s] post-arrest
   silence.” The district court determined that neither the Louisiana court of
   appeal nor the magistrate judge had actually considered the second set of
   statements, those made during the prosecution’s closing argument. The
   district court found that these comments did refer to Grant’s post-arrest
   silence. The district court then held that the closing argument had violated
   Grant’s rights, but he had failed to show the error was prejudicial.
          The district court sua sponte granted a certificate of appealability
   (“COA”). In explaining the COA, the court stated that Grant “has made a




                                          5
Case: 19-30289      Document: 00515584414               Page: 6   Date Filed: 09/30/2020




                                         No. 19-30289


   substantial showing of the denial of a constitutional right” regarding the
   references that the prosecution made during closing argument about his post-
   arrest silence. Grant appealed.


                                    DISCUSSION
          Grant is a state prisoner who is seeking relief in federal court for
   alleged violations of federal law in his conviction. Under the Antiterrorism
   and Effective Death Penalty Act (“AEDPA”), we will grant relief when the
   state habeas proceedings resulted in a decision that (1) “was contrary to, or
   involved an unreasonable application of, clearly established Federal law, as
   determined by the Supreme Court” or (2) “was based on an unreasonable
   determination of the facts in light of the evidence presented in the State court
   proceeding.” 28 U.S.C. § 2254(d).
          We highlight the standard for reviewing factual findings: “a
   determination of a factual issue made by a State court shall be presumed to
   be correct,” and the applicant for relief “shall have the burden of rebutting
   the presumption of correctness by clear and convincing evidence.”
   § 2254(e)(1).
          Grant, proceeding pro se, seeks relief based on both the prosecution’s
   questioning and its closing argument. Additionally, Grant maintains his
   ineffective-assistance-of-counsel claim on appeal. We proceed in two steps.
   First, we determine the scope of the COA and whether amending it is
   appropriate. Second, we analyze whether Grant is entitled to relief on the
   claims that we hold are encompassed by the COA.
   I.     Certificate of appealability
          “[N]o automatic right to appeal a district court’s denial or dismissal”
   of a Section 2254 application exists under the AEDPA. Miller-El v. Cockrell,




                                              6
Case: 19-30289      Document: 00515584414            Page: 7     Date Filed: 09/30/2020




                                      No. 19-30289


   537 U.S. 322, 327 (2003). When a district court issues a final order under
   Section 2254, it may issue a COA “only if the applicant has made a
   substantial showing of the denial of a constitutional right.” 28 U.S.C.
   § 2253(a), (c)(2). The COA “shall indicate which specific issue or issues
   satisfy the [required] showing.” § 2253(c)(3).
          The issuing of a COA is a jurisdictional requirement for this court to
   hear the appeal. United States v. Smith, 945 F.3d 860, 863 (5th Cir. 2019).
   The COA exists for Grant’s appeal, so we have jurisdiction.
          We next consider what has been encompassed within the COA, and
   whether Grant has shown any additional issues that satisfy the COA standard
   of a “substantial showing” that a constitutional right was denied. See id.
          A.     Scope of the current certificate of appealability
          The district court agreed with the magistrate judge’s “Report and
   Recommendation with the exception of the findings regarding the
   prosecution’s comments on [Grant’s] post-arrest silence.” The district
   court concluded that the magistrate judge “only addressed the references
   that the prosecution made during cross-examination.” Accordingly, the
   district court assessed whether the closing argument statements violated the
   rule that prosecutors may not impeach a defendant by using his silence after
   being given Miranda warnings. See Doyle v. Ohio, 426 U.S. 610, 619 (1976).
   The district court concluded that the closing argument statements violated
   Doyle but then held that these statements “did not have a ‘substantial and
   injurious effect or influence in determining the jury’s verdict,’” quoting
   Brecht v. Abrahamson, 507 U.S. 619, 623 (1993). Consequently, it concluded
   that the conviction should not be overturned. The COA the district court
   granted is limited to that claim, as it stated that Grant has “made a substantial
   showing of the denial of a constitutional right regarding the references that




                                            7
Case: 19-30289      Document: 00515584414           Page: 8   Date Filed: 09/30/2020




                                     No. 19-30289


   the prosecution made during closing argument about his post-arrest silence.”
   The court rejected the claim but found sufficient grounds to allow this appeal.
          B.     Amending the certificate of appealability
          Grant’s additional claims concerning the cross-examination questions
   and his ineffective assistance of counsel are not included within the COA.
   We examine whether we should amend the COA.
          A COA should cover those issues for which the applicant for habeas
   relief “has made a substantial showing of the denial of a constitutional right.”
   28 U.S.C. § 2253(c)(2). Further, if the state court rejected the constitutional
   claim on the merits, the applicant must show “that reasonable jurists would
   find the . . . court’s assessment of the constitutional claims debatable or
   wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In determining the
   proper state-court decision to assess, we seek “the last explained state-court
   judgment” resolving the claim. Ylst v. Nunnemaker, 501 U.S. 797, 805 (1991)
   (emphasis removed). The Louisiana court of appeal’s direct-appeal decision
   from the 2012 conviction provides that state-court judgment.
          The Louisiana court of appeal clearly concluded (1) there was no
   ineffective assistance of counsel and (2) there was no Doyle violation for the
   cross-examination questions. Grant, 105 So. 3d at 87–89, 89–90. We will
   discuss how the claim about the closing argument was addressed later. The
   magistrate judge’s recommendation was for a finding that these two issues
   were adjudicated on the merits in state court and that there was no error
   under the deferential AEDPA standard. The district court adopted the
   magistrate’s report and recommendation as to these two issues. No COA
   was granted as to them.
          Because those two issues were adjudicated on the merits, Grant must
   show that reasonable jurists would differ as to the state court’s holding before
   we would consider enlarging the scope of the COA. See Slack, 529 U.S. at




                                          8
Case: 19-30289      Document: 00515584414            Page: 9   Date Filed: 09/30/2020




                                      No. 19-30289


   484. We have quoted the challenged cross-examination questions. What is
   of particular importance is this portion: “And I believe you said that, ‘How
   can you not tell the police’ — you know, talking about when they’re coming
   in. ‘How can you not tell them what’s going on’ in response to one of your
   questions to [defense counsel]; do you recall saying that?” Grant had already
   said on direct examination that he had felt it necessary to tell police his
   version of events, including explaining the muddy clothes, the scratch on his
   face, and other matters. That helpful, good-citizen cooperation with police
   could be seen as occurring before Grant’s arrest. It is in that context that the
   cross-examination inquiry was focused — why Grant had failed to mention
   so significant a matter as the escaped third shooter when he claimed he was
   trying to assist police in the investigation.
          The court of appeal concluded that these “addressed a time period
   pre-arrest, when the defendant allowed them to come in for a protective
   sweep.” Grant, 105 So. 3d at 89. We consider that to be a factual finding, as
   it results from the state court examining the record and analyzing the
   implications of the question. Any “determination of a factual issue made by
   a State court shall be presumed to be correct,” and Grant needs “clear and
   convincing evidence” to rebut that presumption. 28 U.S.C. § 2254(e)(1).
   The fact finding is reasonable, and nothing before us rebuts it. Thus, a COA
   should not be granted as to issues arising from the cross-examination.
          The other issue not within the COA is whether Grant’s trial counsel
   was constitutionally ineffective for not objecting to the cross-examination or
   to the closing argument. The state court of appeal identified the argument as
   being that “his attorney did not object to all of these violations of his rights
   as they were occurring during trial.” Grant, 105 So. 3d at 89.             The
   “violations” included the Doyle issue regarding cross-examination, which
   could not amount to ineffective assistance because of the state court’s
   decision that the questioning was not in violation of Doyle. That is what the



                                           9
Case: 19-30289     Document: 00515584414            Page: 10   Date Filed: 09/30/2020




                                     No. 19-30289


   state court concluded, and that conclusion would be sustained even if the
   deferential review standards of the AEDPA did not apply.
          There is no reason to expand the COA to include the issue of
   ineffective assistance of trial counsel for failure to object to proper cross-
   examination. That leaves the question of expanding the COA to cover the
   claim of trial-counsel ineffectiveness for failure to object to closing argument.
   We do not see, and the district court was equally unseeing, that the state
   court of appeal discussed that part of the claim. We will need to discuss how
   the AEDPA guides our consideration of claims not explicitly addressed by
   the state court. That consideration applies both to the claim about the
   prosecutor’s closing argument, which is covered by the COA, and about
   defense counsel’s failure to object to it, which is beyond the COA. Our
   analysis of both will be considered together.
   II.    Claims concerning closing argument
          We earlier quoted a lengthy portion of the closing argument. The
   prosecutor referred to the defense theory at trial that the now-deceased
   Sanders was the actual third person in the SUV. Some of the closing
   argument could be seen as making nothing more than the same point we have
   already accepted as being pre-arrest silence, but there is one part of the
   argument that goes beyond. The prosecutor made one clear reference to
   post-arrest silence by suggesting that the following is what Grant effectively
   was saying: “You know, y’all have arrested me. Y’all have taken me to jail,
   accused me of killing somebody; but I’m going to be quiet about it.”
          The reasoned decision by the Louisiana court of appeal did not
   specifically address the closing-argument claims, either as to the argument
   itself or counsel’s failure to object. The court reviewed Grant’s Doyle
   argument generally, but the court’s only quote from the closing argument
   was this: that is “‘the oldest defense in the world . . . blame it on the dead




                                          10
Case: 19-30289     Document: 00515584414            Page: 11   Date Filed: 09/30/2020




                                     No. 19-30289


   guy. And I’m going to spring it on the jury on the day of trial.’ The
   prosecutor said, ‘That’s just stupid. That’s all that it is. And that’s exactly
   what they’ve given you.’” Grant, 105 So. 3d at 87. The part of the argument
   where the prosecutor hypothesizes about what Grant was in effect saying
   after his arrest was not quoted by the state court of appeal.
          We have guidance on what to do when we need to read between the
   lines of state court opinions. A rebuttable presumption exists that claims
   presented to a state court have been adjudicated on the merits when relief is
   denied; the presumption applies to unreasoned decisions and decisions that
   address only some claims and omit references to others. Johnson v. Williams,
   568 U.S. 289, 293 (2013). The important question for us is not what the state
   court did not say, but what the applicant for relief did say to that court.
          Grant’s briefing on direct appeal first discussed at some length the
   claims we already resolved about cross-examination. That brief said: “The
   prosecutor concluded this assault on the defendant’s post-arrest silence in
   his closing argument.” The brief then quoted the entirety of what we quoted
   in this opinion about closing argument. Later, under the issue of trial
   counsel’s ineffectiveness, the brief to the court of appeal stated: “Defense
   counsel failed to even object to the prosecutor’s impeachment of Mr. Grant’s
   post-arrest silence or his closing argument referencing same.”
          The issue, both as to the closing argument itself and as to counsel’s
   silence as the argument was delivered, was presented to the state court. We
   conclude that the presumption arises that the state court resolved both on the
   merits. Grant has the burden of rebutting it. Hoffman v. Cain, 752 F.3d 430,
   439 (5th Cir. 2014). Rebuttal involves addressing these questions:
          (1) what the state courts have done in similar cases; (2) whether
          the history of the case suggests that the state court was aware
          of any ground for not adjudicating the case on the merits; and




                                          11
Case: 19-30289     Document: 00515584414           Page: 12    Date Filed: 09/30/2020




                                    No. 19-30289


          (3) whether the state courts’ opinions suggest reliance upon
          procedural grounds rather than a determination on the merits.
   Woodfox v. Cain, 772 F.3d 358, 371 (5th Cir. 2014).
          Though Grant is proceeding pro se, and we liberally construe such
   briefing, he “must still brief the issues” to preserve his arguments. Grant v.
   Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). On the other hand, when the state
   does not argue that an issue was decided on the merits, there at least is no
   argument about a presumption to be rebutted. Nonetheless, we conclude
   there is no justification for rejecting the presumption that the claim was
   resolved on the merits. The claim was before the state court and is not easily
   differentiated from what that court did reject as grounds for reversal.
          We conclude that the claims about closing argument were resolved on
   the merits. We now examine whether the resolution satisfies deferential
   review. The extent of the Louisiana Second Circuit Court of Appeal’s
   explanation is that Grant “put Jackie Sanders and his alleged role in the
   instant crime at issue in his opening statement, during his questioning of state
   witnesses, and in his own testimony on direct examination by defense
   counsel.” Grant, 105 So. 3d at 88–89. Of course, even if Grant injected the
   theory of a then-deceased perpetrator into the trial, the state still could not
   use Grant’s post-arrest silence about Sanders against him. The court of
   appeal discussed Doyle and made a factual finding that the cross-examination
   questions “addressed a time period pre-arrest.” Id. at 89. We have already
   held that our review under the AEDPA requires us to deny relief as to that.
          We hold on, analytically, to that part of the state court’s opinion as we
   move to the unaddressed arguments that were before the state court. The
   state court accurately commented that “Doyle error is subject to a harmless
   error review. The harmless error inquiry is whether the guilty verdict
   actually rendered in this trial was surely unattributable to the error.” Id. at




                                         12
Case: 19-30289     Document: 00515584414            Page: 13   Date Filed: 09/30/2020




                                     No. 19-30289


   88 (quotation marks omitted). We have already upheld the state court
   decision that the cross-examination was not a violation of Doyle. That
   questioning validly stressed for jurors that Grant had passed up pre-arrest
   opportunities to mention an elusive third culprit. Consequently, we see no
   prejudice when the prosecutor expanded the rhetorical net in one sentence
   of his closing argument, suggesting that the unbelievability of Grant’s silence
   also applied as he was being taken to jail.
          Implicitly, the Louisiana court of appeal was holding that the closing
   argument did not prejudice Grant. In so holding, the court did not reach “a
   decision that was contrary to, or involved an unreasonable application of,
   clearly established Federal law,” nor one “that was based on an unreasonable
   determination of the facts in light of the evidence presented in the State court
   proceeding.” 28 U.S.C. § 2254(d)(1), (2).
          We do not expand the COA. As to the issue on which a COA was
   granted, we AFFIRM.




                                          13